DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 3/1/2021 has been entered. Amended Claims 29, 35, 39, 40, 42, 44 and 49 have been noted in addition to canceled Claims 30, 31 and 45. The amendment has failed to overcome all of the specification objections and 112(b) rejections previously set forth - only the specification objections and 112(b) rejections that have been overcome have been withdrawn. Claims 29, 32-44 and 46-57 are currently pending.  

Specification
The specification amendment filed 3/1/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
	“This temperature sensor shall be referred to herein after as temperature sensor 146 to distinguish from temperature sensor 142, which may be located in a different position than the position shown in Figure 2 for temperature sensor 146.” 
	It is evident from the sentence right before this newly added sentence and Fig. 2 that element (146) corresponds to “a provision for the temperature sensor to be positioned on the motor housing 126” - not to an additional temperature sensor “which may be located in a different position”. This new sentence which designates the mounting provision as an additional temperature sensor accordingly constitutes new matter that is being introduced into the disclosure of the invention.


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 35-44, 46 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 35 now recites the limitation “an evaluation device comprising a microcontroller” while the specification discloses that “a microcontroller of the motor circuit 128 also comprises the evaluation device 42 and the self-learning device 48”. Thus, it is clear that the microcontroller comprises the evaluation device - not the other way around. This limitation is accordingly new matter and Claim 35 is consequently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	Claims 36-44, 46 and 47 are rejected due to their dependency on Claim 35. 
	Claim 44 now recites the limitation “wherein the microcontroller further comprising a self-learning device coupled to the evaluation device” while the specification discloses that the “a microcontroller of the motor circuit 128 also comprises the evaluation device 42 and the self-learning device 48”. Thus, it is clear that the microcontroller comprises the self-learning device - not the other way around. This limitation is accordingly new matter and Claim 44 is consequently rejected under 35 
	Claims 46 and 47 are rejected due to their dependency on Claim 44.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-44, 46, 47 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 42 now recites the limitation “in the event of a temperature change, the evaluation device is configured to provide a detection signal to the evaluation device, which detection signal indicates the flow of water back from a hot water provision device through the bypass line and into the feed pump when the feed pump is not in operation” which is considered indefinite because is unclear how or why the evaluation device provides a signal to itself. Shouldn’t the evaluation device provide a detection signal to some other element? Furthermore, it is unclear if “a hot water provision device” as recited in line 5 is referring to the same “hot water provision device” already established in Claim 29 or if it is referring to a distinct, additional hot water provision device. The metes and bounds of the claim are consequently unclear. 
	Claims 43, 44, 46 and 47 are rejected due to their dependency on Claim 42. 
	Claim 49 recites the limitation “a hot water provision device”. It is unclear if this limitation is referring to the same “hot water provision device” already established in Claim 29 or if it is referring to a 

Allowable Subject Matter
Claims 29 and 32-34 are allowed.

	Regarding independent Claim 29: Independent Claim 29 now specifies a first connection and that the first connection is fluidly connected to the combination of the check valve and the bypass line, and that the first connection connects the pump device through the combination of the check valve and the bypass line directly to a hot water provision device. This limitation in combination with the other limitations of the claims now overcomes the prior art of Kershishnik (US 2009/0145490 A1) and Muroi et al. (US 7,128,090) (hereinafter “Muroi”) which were previously relied upon for the 103 rejection for Claim 29. While Muroi does teach of a check valve with a parallel bypass line, the bypass directs fluid to fill a bladder rather than allowing fluid to flow completely through the bypass and back into the main fluid line. Thus, the check valve in the combined apparatus would not have a first connection that “connects the pump device through the combination of the check valve and the bypass line directly to a hot water provision device” as is now specified. Furthermore, typical check valves in the prior art do not have a bypass line that allows some fluid to circumvent the check valve since that defeats the purpose of the typical check valve. Thus, no motivation would have existed to have further modified the known prior art to have arrived at the claimed invention. Therefore, independent Claim 29 and dependent Claims 32-34 are now considered to be allowable.  



Response to Arguments
6.	The arguments filed 3/1/2021 have been fully considered but are moot in light of the indication of allowable subject matter (presented above).  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kempf et al. (US 7,073,528 B2) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        6/14/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762